ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2018-02-02_JUD_01_CO_01_EN.txt.                      61 	




                                            SEPARATE OPINION
                                       OF JUDGE CANÇADO TRINDADE




                                                  table of contents

                                                                                     Paragraphs

                          I. Prolegomena1-6
                       II. The Principle Neminem Laedere and the Duty of Repara-
                           tion for Damages                                              7-11
                      III. The Indissoluble Whole of Breach and Prompt Repara-
                           tion12-15
                      IV. Duty of Reparation: A Fundamental, rather than
                          “­Secondary”, Obligation                                      16-19
                          V. Reparations in the Thinking of the “Founding Fathers”
                             of the Law of Nations: Their Perennial Legacy              20-28
                      VI. Reparation in all Its Forms (Compensation and Others)         29-37


                     VII. Reparation for Environmental Damages, the Intertempo-
                          ral Dimension, and Obligations of Doing in Regimes of
                          Protection38-41
                     VIII. The Centrality of Restitutio and the Insufficiencies of
                           Compensation42-46
                      IX. The Incidence of Considerations of Equity and Jurispru-
                          dential Cross-­Fertilization                                  47-53
                       X. Environmental Damages and the Necessity and Impor-
                          tance of Restoration                                          54-58
                      XI. Restoration beyond Simply Compensation: The Need for
                          Non-­Pecuniary Reparations                                    59-65
                     XII. Final Considerations                                          66-82
                     XIII. Epilogue: A Recapitulation                                   83-93




                     50




6 CIJ1133.indb 264                                                                                29/10/18 14:12

                     62 	        certain activities (sep. op. cançado trindade)

                                                  I. Prolegomena

                        1. I have voted in favour of the adoption by the International Court of
                     Justice (ICJ) of the present Judgment (of 2 February 2018) in the case of
                     Certain Activities Carried Out by Nicaragua in the Border Area, Compensa-
                     tion Owed by the Republic of Nicaragua to the Republic of Costa Rica
                     (Costa Rica v. Nicaragua), whereby the ICJ has taken the proper course
                     in respect of the determination of the compensation due. Having sup-
                     ported the decision the Court has just taken in the cas d’espèce in this
                     respect, yet there are points related to the matter dealt with, which are not
                     addressed in the present Judgment.
                        2. The Court’s reasoning is, to my mind, far too strict, this being the
                     first case ever in which it is called upon to pronounce on reparations for
                     environmental damages. Its outlook should have been much wider,
                     encompassing also the consideration of restoration measures, and distinct
                     forms of reparation, complementary to compensation. Yet, in all its rea-
                     soning, the Court focused essentially on compensation, as if it would suf-
                     fice to adjudicate the cas d’espèce on reparations for environmental
                     damages. This is not how I behold the whole matter at issue.


                        3. There are indeed yet other points to consider, to which I attribute
                     special relevance, that have been overlooked in the present Judgment.
                     The Court should have taken another step forward in the present domain
                     of reparations, as it did in its previous Judgment on reparations
                     (of 19 June 2012) in the case of Ahmadou Sadio Diallo (Republic of Guinea
                     v. Democratic Republic of the Congo). In both cases, reparations are in
                     my view to be considered within the framework of international regimes
                     of protection: in the Ahmadou Sadio Diallo case, human rights protection,
                     and in the present case, environmental protection.

                         4. I feel thus obliged to dwell upon those related points, so as to single
                     them out and to leave on the records the foundations of my personal
                     position thereon. Accordingly, I deem it fit to append to the ICJ’s present
                     Judgment my reflections contained in the present separate opinion,
                     wherein I focus on such points, in the conceptual framework of repara-
                     tions for damages. I do so in the zealous and faithful exercise of the
                     ­international judicial function, seeking ultimately the goal of the realiza-
                      tion of justice, ineluctably linked, as I perceive it, to the settlement of
                      disputes.
                         5. Such points are: (a) the principle neminem laedere and the duty of
                      reparation for damages; (b) the indissoluble whole of breach and prompt
                      reparation; (c) a fundamental, rather than “secondary”, obligation of
                      reparation; (d) reparations in the perennial legacy of the thinking of the
                      “founding fathers” of the law of nations; (e) reparation in all its forms
                      (compensation and others); (f) reparation for environmental damages,
                      the intertemporal dimension, and obligations of doing in regimes of pro-

                     51




6 CIJ1133.indb 266                                                                                    29/10/18 14:12

                     63 	          certain activities (sep. op. cançado trindade)

                     tection; and (g) the centrality of restitutio and the insufficiencies of com-
                     pensation.
                        6. In logical sequence, the remaining points are: (h) the incidence of
                     considerations of equity and jurisprudential cross-­fertilization; (i) environ­
                     mental damages and the necessity and importance of restoration; and (j)
                     reparation beyond simply compensation: the need for non-­pecuniary rep-
                     arations. The path will then be paved for the presentation of my final
                     considerations, followed by an epilogue containing a recapitulation of all
                     the points I have addressed in my present separate opinion.



                                        II. The Principle Neminem Laedere
                                      and the Duty of Reparation for Damages

                        7. In the present Judgment on Compensation Owed by Nicaragua to
                     Costa Rica, in its considerations of legal principle, the ICJ refers to the
                     jurisprudence constante — going back to the times of the Permanent Court
                     of International Justice (PCIJ), as from its celebrated dictum in the
                     Chorzów Factory case (1927), up to the ICJ’s consideranda in the Ahmadou
                     Sadio Diallo case (2010-2012), to the effect that in principle reparation
                     must cease all consequences of the unlawful act and re-­establish the situa-
                     tion which existed prior to the occurrence of the breach; this is, the Court
                     characterizes, a well-­established principle of international law (para. 29).
                        8. The Court acknowledges that recourse is to be made first to restitu-
                     tio in integrum, and, when it is not possible, one then turns to compensa-
                     tion (ibid., para. 31). From then onwards, the ICJ focuses on compensation
                     for environmental damage, as well as for costs and expenses consequently
                     incurred. There are, in my view, additional elements to be taken into
                     account within the conceptual framework of the fundamental duty of
                     reparation.
                        9. May I start my own examination of the aforementioned related
                     points (paras. 5-6, supra), that I have identified and selected, such as the
                     historical beginning of the whole matter at issue. The conception of dam-
                     ages — ensuing from wrongfulness — and the prompt reaction of the
                     legal system at issue requiring reparation (restitution and compensation),
                     goes back historically to antiquity and, as well known, later on, to Roman
                     law, as laid down in Justinian’s Digest (530-533 ad). One finds therein, in
                     starting to address “de justitia et de jure”, the statement of the precepts of
                     law “honeste vivere, alterum non laedere, suum cuique tribuere” 1.
                        1 For example, “to live honestly, not to cause damage to anyone, to give everyone his

                     due” (Book I, title I, para. 3), F. P. S. Justinianus, Institutas [do Imperador Justiniano]
                     [533] (transl. J. Cretella Jr. and A. Cretella), 2nd rev. ed., São Paulo, Edit. Revista dos
                     Tribunais, 2005, p. 21; [F. P. S. Justinianus] Digesto de Justiniano — Liber Primus (transl.
                     H. M. F. Madeira), 5th rev. ed., São Paulo, Edit. Revista dos Tribunais, 2010, p. 24; and
                     in The Institutes of Justinian [533] (transl. J. B. Moyle), 5th ed., Oxford, OUP/Clarendon
                     Press, 1955 [reprint], p. 3.

                     52




6 CIJ1133.indb 268                                                                                                  29/10/18 14:12

                     64 	          certain activities (sep. op. cançado trindade)

                        10. In effect, the basic principle of neminem laedere, as it came to be
                     known, found expression much further back in time, in even more ancient
                     civilizations 2. After all, the contents of Justinian’s Digest had been
                     excerpted from far more ancient works. The conception of the duty of
                     reparation, with such profound historical roots, was to mark presence,
                     not surprisingly, ten centuries later, in the origins themselves of the law of
                     nations (sixteenth century onwards, cf. Section V, infra).
                        11. The natural law general principle of neminem laedere inspired the
                     conceptualization of the duty of reparation for damages (resulting from
                     breaches of international law), so as to safeguard the integrity of the legal
                     order itself, remedying the wrong done. The duty of reparation (in all its
                     forms) was upheld, from the start, as the indispensable complement of the
                     breach of international law: the two complement each other, forming an
                     indissoluble whole.


                                        III. The Indissoluble Whole of Breach
                                                and Prompt Reparation

                        12. Reparation comes indeed together with the breach, so as to cease
                     all the effects of this latter, and to secure respect for the legal order. The
                     original breach is ineluctably linked to prompt compliance with the duty
                     of reparation. I have already sustained this position on earlier occasions
                     within this Court (as in, e.g., my dissenting opinion in the case of Juris-
                     dictional Immunities of the State (Germany v. Italy: Greece intervening),
                     Judgment of 3 February 2012).
                        13. Later on, in my declaration appended to the Court’s Order of
                     1 July 2015 in the case of Armed Activities on the Territory of the Congo
                     Congo (Democratic Republic of the Congo v. Uganda), I reiterated that
                     breach and prompt reparation, forming, as they do, an indissoluble
                     whole, are not separated in time. Any breach is to be promptly followed
                     by the corresponding reparation, so as to secure the integrity of the inter-
                     national legal order itself. Reparation cannot be delayed or postponed.

                       14. As cases concerning environmental damage show, the indissoluble
                     whole formed by breach and reparation has a temporal dimension, which
                     cannot be overlooked. In my perception, it calls upon looking at the past,
                     present and future altogether. The search for restitutio in integrum calls
                     for looking at the present and the past, as much as it calls for looking at
                     the present and the future. As to the past and the present, if the breach

                         2 Such as, for example, the Mesopotamian ones, as illustrated by relevant provisions

                     in the Code of Hammurabi (circa 1750 bc) and in the Assyrian Code (circa 1350 bc). On
                     the presence of the attention to the duty of reparation (including restitution and satis-
                     faction), for example, in the Code of Hammurabi, cf.: Código de Hammurabi (transl.
                     F. Lara Peinado), 4th ed. (reprint), Madrid, Tecnos, 2012, pp. 18‑19, 21, 23, 25 and 34-35;
                     paras. 79-87, 100, 125 and 178‑179.

                     53




6 CIJ1133.indb 270                                                                                                 29/10/18 14:12

                     65 	        certain activities (sep. op. cançado trindade)

                     has not been complemented by the corresponding reparation, there is
                     then a continuing situation in violation of international law.

                        15. As to the present and the future, the reparation is intended to cease
                     all the effects of the environmental damage, cumulatively in time. It may
                     occur that the damage is irreparable, rendering restitutio in integrum
                     impossible, and then compensation applies. In any case, responsibility for
                     environmental damage and reparation cannot, in my view, make abstrac-
                     tion of the intertemporal dimension (cf. Section VII, infra). After all,
                     environmental damage has a longstanding dimension.



                                   IV. Duty of Reparation: A Fundamental,
                                     rather than “Secondary”, Obligation

                        16. As the breach and the prompt compliance with the duty of repara-
                     tion form an indissoluble whole, accordingly, this duty is, in my percep-
                     tion, truly fundamental, rather than simply “secondary”, as commonly
                     assumed in a superficial way. Already in the previous case on reparations
                     decided by this Court, that of Ahmadou Sadio Diallo (Republic of Guinea
                     v. Democratic Republic of the Congo), Compensation, Judgment,
                     I.C.J. Reports 2012 (I) (p. 324) I pointed this out in my separate opinion:
                     the duty of reparation is truly fundamental, of the utmost importance, as
                     it is “an imperative of justice” (ibid., p. 383, para. 97).

                       17. Even if the effects of the damage caused are longstanding — as it
                     happens in the occurrence (like in the cas d’espèce) of environmental
                     damage — compliance with such duty cannot be postponed or delayed.
                     As I further pondered in my separate opinion in the aforementioned
                     Ahmadou Sadio Diallo case, the full reparatio (from the Latin reparare,
                     “to dispose again”), instead of “erasing” the breaches perpetrated, more
                     precisely ceases all its effects, thus “at least avoiding the aggravation of
                     the harm already done, besides restoring the integrity of the legal order”
                     broken by those breaches (ibid., p. 362, para. 39). And, furthermore, I
                     warned:

                             “One has to be aware that it has become commonplace in legal
                          circles — as is the conventional wisdom of the legal profession — to
                          repeat that the duty of reparation, conforming a ‘secondary obliga-
                          tion’, comes after the breach of international law. This is not my
                          conception; when everyone seems to be thinking alike, no one is actu-
                          ally thinking at all. In my own conception, breach and reparation go
                          together, conforming an indissoluble whole: the latter is the indispen-
                          sable consequence or complement of the former. The duty of repara-
                          tion is a fundamental obligation (. . .). The indissoluble whole that

                     54




6 CIJ1133.indb 272                                                                                  29/10/18 14:12

                     66 	          certain activities (sep. op. cançado trindade)

                          violation and reparation conform admits no disruption (. . .) so as to
                          evade the indispensable consequence of the international breaches
                          incurred into: the reparations due (. . .)” (I.C.J. Reports 2012 (I),
                          p. 362, para. 40.)
                        18. Reparations, in my understanding, are to be properly appreciated
                     within the conceptual framework of restorative justice, where they appear
                     inter-­related in all their forms (cf. Section IX, infra). In the international
                     adjudication of inter-State cases before the Hague Court, there is a cer-
                     tain inclination to concentrate in particular on compensation, and to
                     avoid focusing on other forms of reparation (besides restitutio in inte-
                     grum, satisfaction, rehabilitation and guarantee of non-­repetition), so as
                     to avoid raising susceptibilities of States inter se.

                        19. I do not see much point in this approach, as an international tribu-
                     nal should not be concerned with inter-State susceptibilies, but rather and
                     only with the sound administration of justice, so as to achieve the realiza-
                     tion of justice at international level, including in inter-State cases. As to
                     the cas d’espèce, distinctly from what the ICJ states in the present Judg-
                     ment on Compensation Owed by the Republic of Nicaragua to Republic of
                     Costa Rica (para. 31), I sustain that reparations — including compensa-
                     tion — can and do have an exemplary character. And exemplary reparations
                     gain in importance within regimes of protection (of human beings and of
                     the environment) and in face of environmental damages, as in the cas
                     d’espèce.


                          V. Reparations in the Thinking of the “Founding Fathers”
                               of the Law of Nations: Their Perennial Legacy

                       20. In the law of nations, reparation is necessary to the preservation of
                     the international legal order: reparation in effect responds to a true inter-
                     national need, in conformity with the recta ratio 3. This latter marked
                     presence in the jusnaturalist thinking of the “founding fathers” of inter-
                     national law. In effect, I have recalled the legacy of their thinking, —
                     comprising the duty of reparation, — in my separate opinion, respectively
                     in two ICJ decisions in cases pertaining to reparations, lodged with the
                     Court by two African States, Guinea and Democratic Republic of the
                     Congo.
                       21. Thus, in my separate opinion (paras. 14-21 and 86-87) in the Ahmadou
                     Sadio Diallo case (Compensation, Judgment, I.C.J. Reports 2012 (I),
                     pp. 352‑355 and p. 380), I deemed it fit to recall that the rationale of repara-

                        3 On the recta ratio in the law of nations, cf. A. A. Cançado Trindade, International Law

                     for Humankind — Towards a New Jus Gentium, 2nd rev. ed., Leiden/The Hague, Nijhoff/
                     Hague Academy of International Law, 2013, pp. 11‑14, 141 and 143-144; A. A. Cançado
                     Trindade, A Humanização do Direito Internacional, 2nd rev. ed., Belo Horizonte/Brazil,
                     Edit. Del Rey, 2015, pp. 3‑27, 101‑111, 122 and 647‑665.

                     55




6 CIJ1133.indb 274                                                                                                  29/10/18 14:12

                     67 	          certain activities (sep. op. cançado trindade)

                     tion was already dwelt upon in the writings of the “founding fathers” of the
                     law of nations, namely: the insights of F. de Vitoria, B. de Las Casas and
                     A. Gentili in the sixteenth century; followed subsequently by those of
                     F. Suárez, H. Grotius, and S. Pufendorf in the seventeenth century; and by
                     those of C. van Bynkershoek and C. Wolff in the eighteenth century.
                        22. More recently, in my separate opinion (paras. 11-16) in the case of
                     Armed Activities on the Territory of the Congo (Democratic Republic of the
                     Congo v. Uganda), Order of 6 December 2016, I.C.J. Reports 2016 (II)
                     (pp. 1139‑1142), I have again addressed the legacy of the “founding
                     fathers” of international law as to reparations for damages. In effect, very
                     early in the sixteenth century, F. de Vitoria examined the duty of restitutio
                     in conformity with the recta ratio (his celebrated second Relectio —
                     De Indis, 1538-1539, as well as his lesser known writing De Restitutione,
                     1534-1535).

                        23. F. de Vitoria’s lesson De Restitutione ensued from his comments
                     on the masterpiece of Thomas Aquinas in the thirteenth century
                     (the Summa Theologica, — written between 1265 and 1274, — secunda
                     secundae). It should not pass unnoticed that the duty of reparation found
                     expression first in theology, and then moved into law (as shown in the
                     lessons of the “founding fathers” of the law of nations/droit des gens); and
                     it was not the only example to this effect.
                        24. Still over the sixteenth century, other pioneering authors studied
                     the matter: for example, the duty of restitutio and reparation for damages
                     was asserted by B. de Las Casas (Brevísima Relación de la Destrucción de
                     las Indias, 1552, and De Regia Potestate, 1571), as well as by J. Roa
                     Dávila (De Regnorum Iustitia, 1591). And F. Pérez focused on the duty of
                     compensation, in the light of natural law thinking (Apontamentos Prévios
                     ao Tema da Restituição, 1588).
                        25. Already in the sixteenth century, both F. de Vitoria and B. de Las
                     Casas addressed restitutio together with satisfaction (as another form of
                     reparation). They were aware that another form of reparation needed to
                     be considered, as there were damages which were irreparable, thus ren-
                     dering restitutio impossible. Yet, the ideal, for F. de Vitoria, was restitu-
                     tion, which should always be sought first; only when it was not possible,
                     would one resort to other forms of reparation, like satisfaction, or else
                     compensation (or indemnization ad arbitrium boni viri) 4.


                        4 As a pool of universities in the Iberian Peninsula (Portugal and Spain) have recently

                     undertaken, for one decade (ending in 2015), a project of further research on their own
                     historical archives, new and unknown texts of early authors of the sixteenth century
                     have then been found and brought to the fore for the first time; cf. P. Calafate and
                     R. E. Mandado Gutiérrez (eds.), Escola Ibérica da Paz / Escuela Ibérica de la Paz (preface
                     by A. A. Cançado Trindade), Santander, Edit. University of Cantabria, 2014, pp. 25‑409.
                     That project is currently being followed by a new one (to extend between 2016 to 2019),
                     this time focusing in particular on restitution, examined in manuscripts also of the
                     sixteenth century in the same Iberian Peninsula, likewise unknown to date.

                     56




6 CIJ1133.indb 276                                                                                                29/10/18 14:12

                     68 	          certain activities (sep. op. cançado trindade)

                        26. Still in the sixteenth century, restitution was addressed by J. de la
                     Peña (De Bello contra Insulanos, 1560-1561), and restitution and compensa-
                     tion also by A. de São Domingos (De Restitutione, 1574). At that time
                     (sixteenth century), reparations were further addressed by A. Gentili (De
                     Jure Belli Libri Tres, 1588-1589). Subsequently, early in the seventeenth cen-
                     tury, J. Zapata y Sandoval wrote on the obligation of restitution (De Justi-
                     tia Distributiva et Acceptione Personarum ei Opposita Disceptatio, 1609).
                        27. Later on, during the seventeenth century, H. Grotius examined
                     reparation for damages also keeping in mind the dictates of recta ratio
                     (De Jure Belli ac Pacis, 1625). Much later in the seventeenth century
                     S. Pufendorf stressed the relevance of restitutio (On the Duty of Man and
                     Citizen according to Natural Law, 1673). Others followed, in the examina-
                     tion of the duty of reparation in the eighteenth century, such as C. Wolff
                     (Principes du droit de la nature et des gens, 1758).
                        28. The wisdom of the thinking of the “founding fathers” of law of
                     nations (droit des gens) has rendered its legacy perennial, endowed with
                     topicality even in our days, in this second decade of the twenty-first cen-
                     tury. In my perception, the lessons extracted from their jusnaturalist
                     thinking have helped to shape the attention devoted to principles (like
                     those resting in the foundations of the duty of reparation) by Latin
                     American legal doctrine, with its influential contribution to the progres-
                     sive development of international law 5.


                                            VI. Reparation in all Its Forms
                                              (Compensation and Others)

                        29. In my aforementioned recent separate opinion (paras. 11-16) in the
                     case of Armed Activities on the Territory of the Congo (Order of 6 Decem-
                     ber 2016, I.C.J. Reports 2016 (II), pp. 1139‑1142), I have retaken the
                     thinking of the “founding fathers” of the law of nations with attention
                     turned to the forms of reparation. Their lessons, as to reparation (restitu-
                     tio and other forms) are part of their perennial legacy; as from the six-
                     teenth century to date, it is in jusnaturalist thinking that, over the
                     centuries, prompt reparation has been properly pursued.


                        30. In another aforementioned case decided by the ICJ, that of
                     Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic of the
                     Congo) (Compensation, Judgment, I.C.J. Reports 2012 (I)), I also dwelt
                     upon, in my separate opinion, inter alia, the distinct forms of reparation
                     (ibid., pp. 366‑367, paras. 50-51, p. 368, para. 54, p. 378, para. 80, p. 379,
                     para. 83 and p. 381, para. 90), namely: restitutio in integrum, satisfaction,

                         5 Cf. A. A. Cançado Trindade, “The Contribution of Latin American Legal Doctrine

                     to the Progressive Development of International Law”, 376 Recueil des cours de l’Académie
                     de droit international de La Haye (2014), pp. 19‑92.

                     57




6 CIJ1133.indb 278                                                                                               29/10/18 14:12

                     69 	        certain activities (sep. op. cançado trindade)

                     compensation, rehabilitation and guarantee of non-­repetition of acts or
                     omissions in breach of international law. I addressed them altogether, as
                     I do in the present separate opinion in the cas d’espèce.
                        31. Compensation is — may I here reiterate — only one of the forms
                     of reparation. There is no reason to overlook other forms of reparation.
                     In the circumstances of a given case, they may prove to be the most
                     appropriate one. Yet, in the present Judgment, the ICJ only briefly inter-
                     relates satisfaction and compensation (Judgment, para. 27), as well as res-
                     titution and compensation (ibid., para. 31). It could or should have
                     elaborated further on reparation in all its forms.


                        32. On the basis of my own experience, I think that, depending on the
                     circumstances of a case, other forms of reparations may be even more
                     appropriate and important than compensation. Given forms of repara-
                     tion can more clearly be approached within the framework of restorative
                     justice (cf. Sections IX-X, infra), which has much advanced in the last
                     decades. Reparations for moral damages, for example, call for forms of
                     reparation other than the pecuniary one (compensation), with the inci-
                     dence of considerations of equity. In the case of reparation for environ-
                     mental harm, one is to resort to such considerations of equity
                     (cf. Sections VIII-IX, infra).
                        33. In my understanding, an appropriate consideration of the funda-
                     mental duty of reparation cannot limit itself to only one of its forms,
                     namely, that of compensation. One may be tempted to argue that, as in
                     the present case, the arguments advanced by the contending Parties before
                     the Court focused only on compensation, the Court should limit itself to
                     pronounce only on it. I am not at all convinced by such an outlook.
                        34. In fact, the arguments of both Costa Rica (in its Memorial) and of
                     Nicaragua (in its Counter-­Memorial) focused only on compensation. But
                     that, in my view, does not entail that the ICJ — which is not an interna-
                     tional arbitral tribunal — should focus exclusively on compensation.
                     In order to say what the Law is (juris dictio) as to the fundamental
                     duty of reparation, the Court cannot restrict itself only to compensation,
                     even if the contending parties address only this latter. The Court can
                     surely go beyond the contentions of the parties, so as to provide the solid
                     foundations of its own decision, and persuade them that justice has
                     been done.
                        35. It is true that restitutio is the modality of reparation par excellence;
                     furthermore, it is related not only to compensation, and this latter cannot
                     make abstraction of, or prescind from, the other forms of reparation. It is
                     reasonable that restitutio should be sought first, as it amounts to a return
                     to the pre-­existing situation (statu quo ante), before the occurrence of the
                     breach. And nothing hinders restitutio being accompanied by one or more
                     forms of reparation.
                        36. Moreover, in my understanding, contrary to conventional wisdom,
                     there is no hierarchy between them: they intermingle among each other,

                     58




6 CIJ1133.indb 280                                                                                     29/10/18 14:12

                     70 	          certain activities (sep. op. cançado trindade)

                     and the form of reparation to be ordered by the international tribunal
                     concerned will be the one most suitable to remedy the situation at issue,
                     and this will depend on the circumstances of each case. As they do not
                     exclude each other, distinct but complementary forms of reparation may
                     be ordered by the international tribunal concomitantly.
                        37. There are several examples of this, in the experience of Latin
                     American countries with international adjudication, in the case law of the
                     Inter-­American Court of Human Rights (IACtHR) 6, for example. Within
                     this latter, more than one and a half decades ago, by the turn of the cen-
                     tury, in my separate opinion in the case of the “Street Children” (Villa-
                     grán Morales and Others) v. Guatemala (reparations, judgment of 26 May
                     2001), I deemed it fit to warn against “the risks of reducing the wide range
                     of reparations” to compensation or pecuniary reparation only; one should
                     also keep in mind, besides restitutio in integrum and compensation, dis-
                     tinct forms of reparation, such as satisfaction, rehabilitation, and guaran-
                     tee of non-­repetition of the wrongful acts (para. 28).




                                  VII. Reparation for Environmental Damages,
                            the Intertemporal Dimension, and Obligations of Doing
                                            in Regimes of Protection

                        38. In the same separate opinion in the “Street Children” case, I fur-
                     ther outlined the principle of neminem laedere, and the duty of reparation
                     attentive to the passing of time (para. 27). I then stressed the need to
                     consider reparation in all its forms, without limiting its determination
                     only to the pecuniary or monetary form (paras. 29-30) 7. The intertempo-
                     ral dimension (already addressed, in Section III, supra) marked its pres-
                     ence in the case of the Moiwana Community v. Suriname (merits); in the
                     separate opinion that I appended to the IACtHR’s judgment (of 15 June
                     2005), I proposed, in the circumstances of the case, to go beyond moral
                     damage, given the configuration, in my perception, of the “spiritual dam-
                     age” (paras. 71‑81).
                        39. I then dwelt upon the determination of this newly conceived type
                     of damage, as related to reparation:
                             “Moral damages have developed in legal science under a strong
                          influence of the theory of civil responsibility, which, in turn, was con-
                          structed in the light, above all, of the fundamental principle of the

                        6 For an account and assessment, cf. A. A. Cançado Trindade, El Ejercicio de la Función

                     Judicial Internacional — Memorias de la Corte Interamericana de Derechos Humanos,
                     4th rev. ed., Belo Horizonte/Brazil, Edit. Del Rey, 2017, pp. 359‑386.
                        7 On another occasion, in my separate opinion in the case of Cantoral Benavides v. Peru

                     (reparations, judgment of 3 December 2001), once again I drew attention to the scope and
                     forms of the duty of reparation (paras. 2-13).

                     59




6 CIJ1133.indb 282                                                                                                29/10/18 14:12

                     71 	            certain activities (sep. op. cançado trindade)

                          neminem laedere, or alterum non laedere. This basic conception was
                          transposed from domestic into international law, encompassing the
                          idea of a reaction of the international legal order to harmful acts (or
                          omissions) (. . .).
                              The determination of moral damages ensuing therefrom (explained
                          by the Roman law notion of id. quod interest) has, in legal practice
                          (national and international), taken usually the form of ‘quantifica-
                          tions’ of the damages. (. . .)
                              In historical perspective, the whole doctrinal discussion on moral
                          damages was marked by the sterile opposition between those who
                          admitted the possibility of reparation of moral damages (e.g., Cala-
                          mandrei, Carnelutti, Ripert, Mazeaud and Mazeaud, Aubry and Rau,
                          and others) and those who denied it (e.g., Savigny, Massin, Pedrazzi,
                          Esmein, and others); the point that [what] they all missed, in their
                          endless quarrels about the pretium doloris, was that reparation did
                          not, and does not, limit itself to pecuniary reparation, to indemnifi-
                          cation. Their whole polemics was conditioned by the theory of civil
                          responsibility.
                              Hence the undue emphasis on pecuniary reparations, feeding that
                          long-­lasting doctrinal discussion. This has led, in domestic legal sys-
                          tems, to reductionisms, which paved the way to distorted ‘industries
                          of reparations’, emptied of true human values. (. . .) There appears to
                          be no sense at all in attempting to resuscitate the doctrinal differences
                          as to the pretium doloris
                          �����������������������������������������������������������������������������������������������������������������
                              Unlike moral damages, in my view the spiritual damage is not sus-
                          ceptible of ‘quantifications’, and can only be repaired, and redress be
                          secured, by means of obligations of doing (obligaciones de hacer), in
                          the form of satisfaction (. . .).” (Paras. 73-77.)
                        40. On another occasion, in my separate opinion in the Gutiérrez Soler
                     v. Colombia case (merits, Judgment 12 September 2005), I pondered that
                     restitutio in integrum is the modality of reparation par excellence; I further
                     warned that there are circumstances in which the simple quantification of
                     damages in pecuniary terms (for compensation) is insufficient, thus call-
                     ing for the preservation of other forms of reparation, such as satisfaction
                     (paras. 5-6), in pursuance of obligations of doing, bearing in mind the
                     intertemporal dimension (para. 10).
                        41. Obligations of doing assume particular importance in the consider-
                     ation of reparations within the framework of regimes of protection, such as
                     those of the protection of the environment and the protection of the rights
                     of the human person. Interrelated developments in those two regimes of
                     protection 8 have much contributed to the evolution of contemporary pub-

                       8 For an assessment, cf. A. A. Cançado Trindade, “Human Rights and the Environ-

                     ment”, Human Rights: New Dimensions and Challenges (ed. J. Symonides), UNESCO/
                     Dartmouth, Paris/Aldershot, 1998, pp. 117‑153; [Various Authors], Derechos Humanos,

                     60




6 CIJ1133.indb 284                                                                                                                             29/10/18 14:12

                     72 	          certain activities (sep. op. cançado trindade)

                     lic international law as a whole, including in respect of reparations in par-
                     ticular. Obligations of doing are essential to restoration.


                                       VIII. The Centrality of Restitutio and
                                         the Insufficiencies of Compensation

                        42. Even though the ICJ devotes almost the whole of the present Judg-
                     ment to pecuniary reparation (compensation), this latter does not meet
                     the central issue or essence of the cas d’espèce, namely: how to remedy an
                     environmental damage, to cease the effects of the wrong done, and to
                     return to the situation that existed before the occurrence of the damage?
                     Compensation is insufficient to this effect.

                        43. The priority to be aimed at is restitution. Compensation is to be
                     resorted to, in particular, when the wrong done cannot be remedied, if
                     restitutio in integrum cannot be achieved. And, then, compensation can
                     come together with other forms of reparation (including the non-­
                     pecuniary ones); all depends on the circumstances of the case at issue,
                     keeping in mind the necessity of restoration. Restorative justice encom-
                     passes reparations in all their forms (cf. supra), and one is to keep them
                     all in mind.
                        44. In this connection, may it here be recalled that, on earlier occa-
                     sions, such as in its Judgment (of 20 April 2010) in the case of Pulp Mills
                     on the River Uruguay, opposing two South American States (Argentina
                     and Uruguay), the ICJ pondered that, when the harm caused by a wrong-
                     ful act has not been remedied by restitutio, the State responsible for it is
                     obliged to provide compensation or satisfaction (para. 273).

                        45. Over a decade earlier, the Institut de droit international, for its
                     part, in its resolution on “Responsibility and Liability under Interna-
                     tional Law for Environmental Damage”, — adopted in the 1997 Stras-
                     bourg session, — sustained “a broad concept of reparation” for
                     environmental damages, “including cessation of the activity concerned,
                     restitution, compensation and, if necessary, satisfaction”. It further stated
                     that compensation here “should include amounts covering both economic
                     loss and the costs of environmental reinstatement and rehabilitation”
                     (Art. 24) 9.
                        46. The resolution then warned that there were environmental dam-
                     ages which were “irreparable or unquantifiable” damages, requiring other


                     Desarrollo Sustentable y Medio Ambiente / Human Rights, Sustainable Development and
                     the Environment / Direitos Humanos, Desenvolvimento Sustentável e Meio Ambiente (ed.
                     A. A. Cançado Trindade), 2nd ed., San José C.R./Brasília, IIDH/BID, 1995, pp. 1‑414.
                       9 Annuaire de l’Institut de droit international (Session de Strasbourg, 1997), Vol. 67,

                     Book II, pp. 507 and 509.

                     61




6 CIJ1133.indb 286                                                                                               29/10/18 14:12

                     73 	          certain activities (sep. op. cançado trindade)

                     measures for reparation, including equitable considerations and “inter-
                     generational equity” (Art. 25) 10. The adoption of the resolution was pre-
                     ceded by a long preparatory work 11, during which the point, inter alia, of
                     “exemplary or punitive damages” was much discussed 12, from the start in
                     relation to “a broader framework of reparation” and to “the role of col-
                     lective reparation”, amidst equitable considerations 13.



                                   IX. The Incidence of Considerations of Equity
                                      and Jurisprudential Cross-­Fertilization

                        47. In the present Judgment on Compensation Owed by the Republic of
                     Nicaragua to the Republic of Costa Rica, the ICJ has not gone as far as it
                     did in its previous Judgment on reparations in the case of Ahmadou Sadio
                     Diallo (2012), when it was far more assertive as to considerations of
                     equity (I.C.J. Reports 2012 (I), pp. 334‑335, para. 24, p. 337, para. 33
                     and p. 338, para. 36), and as to jurisprudential cross-­fertilization (p. 331,
                     para. 13, p. 333, para. 18, pp. 334‑335, para. 24, p. 337, para. 33,
                     pp. 339‑340, para. 40, p. 342, para. 49 and pp. 343‑344, para. 56). In the
                     cas d’espèce, the Court could and should have been as forward-­looking as
                     it was in the Ahmadou Sadio Diallo case. The fact that in the present
                     Judgment the ICJ finds itself bound to deal only with compensation
                     because it so ordered in its previous Judgment of 2015 as to the merits, is
                     to me a double misgiving.

                        48. In its aforementioned Judgment of 2015, the Court ordered com-
                     pensation (dispositif, resolutory point 5 (a) and (b)), and also addressed —
                     it should not pass unnoticed — satisfaction (Certain Activities Carried
                     Out by Nicaragua in the Border Area (Costa Rica v. Nicaragua) and Con-
                     struction of a Road in Costa Rica along the San Juan River (Nicaragua v.
                     Costa Rica), Judgment, I.C.J. Reports 2015 (II), p. 717, para. 139 and
                     pp. 738‑739, para. 224). In the present Judgment, the Court only briefly
                     recalls this (para. 27); yet, it could and should have addressed compensa-
                     tion also in its relationship with all other forms of reparation. In com-
                     parison with its previous Judgment on reparations in the aforementioned
                     case of Ahmadou Sadio Diallo (2012), the Court, in the present Judgment,
                     only briefly refers to considerations of equity (para. 35), and considerably
                     reduces its attention to jurisprudential cross-­fertilization.


                        10 Annuaire de l’Institut de droit international (Session de Strasbourg, 1997), Vol. 67,

                     Book II, p. 509.
                        11 Cf. ibid., pp. 234, 238, 247, 251‑252, 356‑357, 359‑360, 367, 370‑371, 439, 442, 449,

                     452‑453, 499, and 506‑509.
                        12 Cf. ibid., pp. 391‑392.
                        13 Cf. ibid., I, pp. 326‑327, 335‑339, 351 and 354.



                     62




6 CIJ1133.indb 288                                                                                                 29/10/18 14:12

                     74 	          certain activities (sep. op. cançado trindade)

                        49. As to this latter, the ICJ clearly stated, in its Judgment on repara-
                     tions (of 19 June 2012) in the Ahmadou Sadio Diallo case (2012), that

                          “the award of post‑judgment interest is consistent with the practice
                          of other international courts and tribunals (see, for example, The M/V
                          ‘Saiga’ (No. 2) (Saint Vincent and Grenadines v. Guinea, judgment of
                          1 July 1999), ITLOS, para. 175; Bámaca Velásquez v. Guatemala,
                          judgment of 22 February 2002 (reparations and costs), IACtHR,
                          Series C, No. 91, para. 103; Papamichalopoulos and Others v. Greece
                          (Article 50), application No. 33808/02, judgment of 31 October 1995
                          (reparations), ECHR, Series A, No. 330-B, para. 39; Lordos and
                          ­Others v. Turkey, application No. 15973/90, judgment of 10 January
                          2012 (just satisfaction), ECHR, para. 76 and dispositif, para. 1 (b))”
                          (Compensation, Judgment, I.C.J. Reports 2012 (I), p. 344, para. 56).
                        50. In the present Judgment, the ICJ seems obsessed with compensa-
                     tion only, losing sight of this latter’s close relationship with other forms
                     of reparation. Its view of reparations is largely and unduly focused on, or
                     limited to, compensation, pecuniary reparation only. This latter is, how-
                     ever, insufficient in case of breaches with aggravating circumstances; in
                     my understanding, when addressing environmental damages we should
                     widen our horizon for the purpose of determining reparations.

                        51. May it here be recalled that, for its part, the IACtHR, in its judg-
                     ment on reparations (of 22 February 2002) in the case of Bámaca
                     Velásquez v. Guatemala, after pointing out that even the determination of
                     pecuniary reparation is done “in terms of equity”, moved on to other
                     forms of non-­pecuniary reparations in terms of some obligations of doing
                     (paras. 56, 60, 73, 78 and 81‑85). Significantly, in the dispositif of its
                     ground-­breaking judgment in the case of Bámaca Velásquez, the IACtHR
                     ordered, first, four non-­pecuniary reparations in the form of obligations
                     of doing (resolutory points 1‑4), and only afterwards pecuniary (mone-
                     tary) reparations (resolutory points 5‑7).
                        52. Considerations of equity cannot be minimized (as positivists
                     in vain try to do), as they assist the international tribunal concerned to
                     adjust norms and rules to the circumstances of the concrete cases, and to
                     adjudicate matters ex aequo et bono 14. International tribunals, especially
                     those operating within the framework of international regimes of protec-
                     tion, do not hesitate to make recourse to considerations of equity 15. It so
                     happens that the ICJ itself may be called upon to decide on matters

                        14 A. A. Cançado Trindade, Princípios do Direito Internacional Contemporâneo,

                     2nd rev. ed., Brasília, FUNAG, 2017, pp. 96‑99.
                        15 Cf., e.g., IACtHR, case of Cantoral Benavides v. Peru (reparations, judgment of

                     3 December 2001), paras. 80 and 87; the IACtHR, once again, in the dispositif ordered
                     pecuniary as well as non-­pecuniary reparations in the form of obligations of doing (resolu-
                     tory points 1‑3, and 4‑9, respectively).

                     63




6 CIJ1133.indb 290                                                                                                  29/10/18 14:12

                     75 	         certain activities (sep. op. cançado trindade)

                     ­ ertaining to such regimes of protection, as the present case and the
                     p
                     ­previous case of Ahmadou Sadio Diallo show, in respect of the duty of
                      reparation.


                                  X. Environmental Damages and the Necessity
                                        and Importance of Restoration

                        53. Compensation, in sum, is not self-­sufficient; it is interrelated with
                     other forms of reparation, and to restoration at large (cf. also Section XI,
                     infra). The amounts of compensation awarded by the ICJ in the present
                     Judgment (paras. 86-87, 106, 131 and 146), are directly related, to a
                     greater or lesser extent, to restoration. In face of environmental damage,
                     this is a point which cannot pass unnoticed; it is to be singled out, in
                     respect of each of the amounts of compensation ordered by the Court.
                     Only by means of restorative measures will the damaged environment be
                     made to return, to the extent possible, to the pre-­existing situation (resti-
                     tutio by remedying works).
                        54. In a case of environmental damages like the present one, opposing
                     Costa Rica to Nicaragua, full reparations can only be attained, in my
                     understanding, within the framework of restorative justice. Full repara-
                     tions require consideration not only of pecuniary compensation, but
                     also — as I have already pointed out (cf. supra) — of other forms of
                     reparation, starting with restitutio, as well as satisfaction, rehabilitation,
                     and guarantees of non-­repetition of the damages caused.

                        55. Any compensation awarded for environmental damage is to be
                     used for restoration. The forms of reparation in a situation of the kind
                     would further encompass apologies, quite proper mainly in regimes of
                     protection (cf. Section VII, supra). In any case, environmental damages,
                     in my perception, call first for restitutio in integrum; compensation comes
                     afterwards, limited to material harm only, and aimed at restoration.



                        56. In the cas d’espèce, restorative justice is to be achieved, undoing the
                     environmental harm caused by the excavation of the caños (2010‑2011
                     and 2013). In its Memorial, Costa Rica specifies that the environmental
                     harm for which it was requesting compensation related to the “quantifi-
                     able” material damage in consequence of Nicaragua’s excavation of the
                     first caño in 2010-2011 and another (eastern) caño in 2013 (paras. 2.2
                     and 3.44 (a)) 16.


                        16 Costa Rica’s Memorial refers to the dredging — accepted by Nicaragua — of three

                     caños (one between October 2010 and March 2011, and the second and third in 2013
                     (para. 3.6).

                     64




6 CIJ1133.indb 292                                                                                           29/10/18 14:12

                     76 	          certain activities (sep. op. cançado trindade)

                       57. The Court, in its previous Judgment (on the merits) 17 of 16 Decem-
                     ber 2015, after holding that the excavation of the three caños by Nicara-
                     gua amounted to breaches of international law (also under its Order on
                     provisional measures of 8 March 2011) (resolutory points 2 and 3), deter-
                     mined Nicaragua’s obligation of compensation to Costa Rica (resolutory
                     point 5). The Court stated that its declaration of the finding of those
                     breaches provided “adequate satisfaction” for them (in particular for the
                     non-­material injury) (para. 139).

                        58. In the present Judgment (in relation to Certain Activities Carried
                     Out by Nicaragua in the Border Area), the ICJ focuses in particular on
                     compensation only. The Court refers to environmental damage in respect
                     specifically of the first caño (2010‑2011) and the eastern caño (of 2013)
                     (Judgment, paras. 51-52 and 55-56), in relation to the valuation of the
                     felled trees. Yet, remediation of such damage calls for going beyond com-
                     pensation only, so as to consider, to that effect, restoration measures.




                                   XI. Restoration beyond Simply Compensation:
                                     The Need for Non-­Pecuniary Reparations

                        59. In my understanding, mere pecuniary compensation, the only one
                      that the legal profession is used to claiming, without much reflection, can-
                     not at all prescind from endeavours of restoration, so as to achieve a
                     proper remediation of environmental damage. In my own conception,
                     reparations in their distinct forms should better be addressed altogether,
                     and thus awarded, keeping in mind the necessity and importance of
                     ­restoration.
                        60. Furthermore, in the light of the 1992 Rio de Janeiro Declaration
                      on Environment and Development, human beings and the environment
                      come together, one cannot make abstraction of one or the other; after all,
                      human life and health are in harmony with the natural environment
                      (Principle 1) 18 (cf. infra). After all, environmental harms concern popula-

                        17 In the merged cases of Certain Activities Carried Out by Nicaragua in the Border

                     Area (Costa Rica v. Nicaragua) and Construction of a Road in Costa Rica along the San
                     Juan River (Nicaragua v. Costa Rica); the present Judgment on compensation relates to
                     the former case.
                        18 For an early study of this necessary anthropocentric outlook, cf. A. A. Cançado Trin-

                     dade, Direitos Humanos e Meio-­Ambiente: Paralelo dos Sistemas de Proteção Internacional,
                     Porto Alegre/Brazil, S.A. Fabris Ed., 1993, pp. 1‑351; cf., subsequently, A. A. Cançado
                     Trindade, “Правата на човека и околната среда” [“Human Rights and the Environ-
                     ment”], Правата на човека: нови измерения и предизвикателства [Human Rights: New
                     Dimensions and Challenges], Bourgas/Bulgaria, Bourgas Free University, 2000, pp. 126‑161
                     (Bulgarian edition); and cf., more recently, e.g., A. A. Cançado Trindade, “A Proteção

                     65




6 CIJ1133.indb 294                                                                                                 29/10/18 14:12

                     77 	              certain activities (sep. op. cançado trindade)

                     tions, and the protections of human beings and their environment are
                     interrelated.
                        61. In the present Judgment on Compensation Owed by Nicaragua to
                     Costa Rica, the ICJ refers in passim to restoration (paras. 42‑43, 53, 72
                     and 87). When it does so, it intermingles restoration with indemnification
                     for impairment or loss of environmental goods and services 19; and it links
                     restoration to payment for environmental damage 20. Only once the Court
                     refers to “restoration measures” themselves 21, but without further elabo-
                     rating on them.
                        62. In any case, in the cas d’espèce far greater attention is devoted by
                     the ICJ, along the present Judgment, to indemnification for impairment
                     or loss of environmental goods and services, in connection with compen-
                     sation. The Court’s view of “restoration” is thus too strict; it should in
                     my view be much larger. Restoration of the damaged environment cer-
                     tainly deserves greater attention, well beyond monetary compensation.
                     Restorative justice beholds reparations in all forms, among which reha-
                     bilitation and satisfaction.
                        63. On successive occasions in this Court I have stressed the imperative
                     of the realization of justice. In my separate opinion in the case of the
                     Obligation to Prosecute or Extradite (Belgium v. Senegal), Merits, Judg-
                     ment of 20 July 2012), for example, I deemed it fit to ponder that the
                     realization of justice is essential to the rehabilitation of the victimized
                     (I.C.J. Reports 2012 (II), p. 533, para. 118, pp. 554‑555, paras. 171‑172
                     and p. 557, para. 181) and to the guarantee of non-­repetition of the
                     breaches (ibid., pp. 534‑535, para. 120). And I added that there are traces
                     of restorative justice in the presence of the attention, from ancient to
                     modern legal and cultural traditions, to the duty of reparation, in all its
                     forms (not only compensation).

                        64. The roots of restorative justice are ancient, and I do not consider it
                     as necessarily linked to reconciliation (a trend which only arose in the last
                     three decades, in a given factual context) (ibid., p. 555, para. 172 and
                     p. 557, para. 180). The pioneering determination, by the ICJ, in the afore-
                     mentioned Judgment of 2012 in the case of the Obligation to Prosecute or
                     Extradite, of the application of the principle of universal jurisdiction, in


                     de Grupos Vulneráveis na Confluência do Direito Internacional dos Direitos Humanos e
                     do Direito Ambiental International”, Evaluación Medioambiental, Participación y Protec-
                     ción del Medio Ambiente (ed. G. Aguilar Cavallo), Santiago de Chile, Librotecnia, 2013,
                     pp. 267‑277.
                        19 In paragraph 53 [Judgment], the Court refers, in an appropriate sequence, to “resto-

                     ration of the damaged environment”, and then to indemnification for “impairment or
                     loss of environmental goods and services”; yet in paragraph 42 it refers, in reverse and
                     improper sequence, to “indemnification for the impairment or loss of environmental goods
                     and services”, and then to “payment for the restoration of the damaged environment”.
                          20   Judgment, para. 87.
                          21   Ibid., para. 43.

                     66




6 CIJ1133.indb 296                                                                                                29/10/18 14:12

                     78 	        certain activities (sep. op. cançado trindade)

                     my understanding has a bearing on restorative justice (the realization of
                     justice itself).

                        65. In effect, the realization of justice, seeking to cease the effects of the
                     harmful acts, can be seen in itself as a form of reparation, when securing
                     satisfaction to those victimized. Restorative justice is considerably impor-
                     tant: even if restitutio in integrum is not attainable, other forms of repara-
                     tion such as rehabilitation and satisfaction are to be pursued so as to
                     achieve restoration. Rehabilitation and satisfaction are forms of non-­
                     pecuniary reparation, requiring obligations of doing (cf. Section VII,
                     supra) to the effect of restoration. To them one can add the guarantee of
                     non-­repetition of the breaches.



                                             XII. Final Considerations

                        66. May I now turn to my final considerations. Reparations, their
                     rationale, and all their forms, have been reckoned and elaborated as from
                     the general principle of neminem laedere, in the light of jusnaturalist
                     thinking. They are nowadays deeply rooted in the more lucid interna-
                     tional legal thinking. The forms of reparation are distinct components of
                     the duty to remedy promptly the wrong done, so as to cease its effects.
                     Breach and reparation thus form an indissoluble whole.

                        67. The examination of reparation for environmental harm, as I have
                     already pointed out, cannot prescind from considerations of equity
                     (para. 32, supra). In its present Judgment on Compensation Owed by the
                     Republic of Nicaragua to the Republic of Costa Rica, the ICJ, though refer-
                     ring briefly to equity (para. 35) and reasonableness (para. 142), appears
                     too much concerned with quantification of environmental damages and of
                     costs and expenses consequently incurred (with direct proof of causality).
                        68. To my mind, one cannot reasonably ascribe so much weight to
                     onus probandi incumbit actori (in respect of costs and expenses) as related
                     to reparation for environmental damage. After all, can environmental
                     damage be precisely assessed and quantified only in financial or pecuniary
                     terms? Not at all. In case of environmental damage, one should first look
                     at restitutio. And considerations of equity have an incidence in the con-
                     text of environmental harm.
                        69. The priority search for restitutio seeks to return to the statu quo
                     ante, i.e., to return to the situation pre-­existing before the occurrence of
                     the harm. Compensation can only come afterwards, to be assessed and
                     determined on the basis of equitable considerations. This is even more so
                     in respect of environmental damage, such as the one before the ICJ in the
                     factual context of the cas d’espèce, the full reparation of which is unat-
                     tainable by compensation only.


                     67




6 CIJ1133.indb 298                                                                                       29/10/18 14:12

                     79 	          certain activities (sep. op. cançado trindade)

                          70. To address reparation for environmental harm only from the angle
                     of financial compensation is wholly unsatisfactory. One has to bear in
                     mind the intrinsic value of the environment for the populations, and the
                     harm done to it cannot be remedied only by the quantification of finan-
                     cial compensation. Take, for example, the question of reparation in
                     respect of the damage done to wetlands. The 1971 Ramsar Convention
                     on Wetlands of International Importance Especially as Waterfowl
                     ­Habitat, e.g., warns from the start that the loss of wetlands “would be
                      irreparable”, and draws attention to the interdependence of human beings
                      and their environment. It is necessary here to go beyond the strict
                      ­inter-State outlook, and to keep in mind the populations of the countries
                       concerned.

                        71. In other circumstances also, when faced with a large collectivity of
                     victims, the ICJ cannot consider compensation only. Compensation (for
                     environmental damage, and for costs and expenses consequently incurred)
                     is just one aspect [or element] of the matter. After all, environmental
                     harm affects also the populations concerned (the human collectivities
                     which States represent) 22, and full reparation cannot lose sight of that.


                        72. Environmental harm further affects the right of living. Human life
                     and surrounding nature are sources of pessimism and optimism, in face of
                     the mystery of existence and the possibility of destruction. This is
                     expressed in the poems of the thoughtful Central American writer (born
                     in Nicaragua), Ruben Darío (1867-1916). In 1905, beholding the trees, in
                     addressing fatality he pondered with pessimism:

                             “Dichoso el árbol que es apenas sensitivo,
                             y más la piedra dura, porque ésta ya no siente,
                             pues no hay dolor más grande que el dolor de ser vivo,
                             ni mayor pesadumbre que la vida consciente.” 23
                       73. Yet, hope never vanishes; Ruben Darío’s poems disclose a blend
                     of melancholy and joy. Again beholding the trees in a beautiful

                        22 Cf., in this respect, e.g., Julio Barbosa (special rapporteur), UN International Law

                     Commission: Eleventh Report on International Liability for Injurious Consequences
                     Arising out of Acts not Prohibited by International Law (ILC forty-­seventh session,1995),
                     Yearbook of the International Law Commission (1995)-II, p. 56, para. 20.
                        23 Ruben Darío, “Lo Fatal” [1905], in: Ruben Darío, Poesías Completas, 11th ed.,

                     Madrid, Aguilar, 1968, p. 688; and Ruben Darío, Poesía — Libros Poéticos Completos,
                     1st ed., Mexico/Buenos Aires, Fondo de Cultura Económica, 1952, p. 305:
                               “Happy is the tree, which is scarcely sensitive,
                               and still happier is the hard stone, as it feels nothing,
                               there is no greater pain as that of being alive,
                               nor greater burden than that of conscious life.” [My own translation.]

                     68




6 CIJ1133.indb 300                                                                                                29/10/18 14:12

                     80 	         certain activities (sep. op. cançado trindade)

                     e­nvironment, two years later he further expressed, this time with opti-
                      mism:
                             “Oh pinos, oh hermanos en tierra y ambiente,
                             yo os amo! Sois dulces, sois buenos, sois graves.
                             Diríase un árbol que piensa y que siente,
                             mimado de auroras, poetas y aves.” 24
                        74. In sum, the right of living brings to the fore the necessity and the
                     importance of restoration (cf. supra), — by means of reparation in all its
                     forms (as already pointed out — cf. supra), starting with the consider-
                     ation of restitutio. For the examination of this latter, — may I reiter-
                     ate, — considerations of equity are much needed. In relation to the factual
                     context of the cas d’espèce, the ICJ — as I have already indicated
                     (para. 61, supra) — refers briefly to restoration in the present Judgment,
                     but without extracting all consequences therefrom.
                        75. Restoration of a damaged environment to its original condition
                     may be complicated by the fact that environmental damage is often irre-
                     versible, as recognized in the aforementioned 1992 Rio de Janeiro Decla-
                     ration on Environment and Development (Principle 15) 25, while
                     addressing liability and compensation for such damage (Principle 13).
                     The 1992 Rio Declaration further stresses the need to give special priority
                     to addressing environmental vulnerability (Principle 6). It further under-
                     lines the need to secure healthy human life in harmony with nature
                     (­Principle 1).
                        76. Still in the nineties, the interrelationship between environmental
                     protection and the right of living did not escape the attention of the ICJ
                     itself. In its Advisory Opinion of 8 July 1996 on the Threat or Use of
                     Nuclear Weapons, it pondered that “the environment is not an abstrac-
                     tion but represents the living space, the quality of life and the very health
                     of human beings, including generations unborn” (I.C.J. Reports 1996 (I),
                     p. 241, para. 29). Yet, even if thus acknowledging the overarching impor-
                     tance of the environment to the welfare of human beings as a collective
                     whole, in its reasoning it did not go beyond the inter-State outlook that it
                     is used to (as shown, in the dispositif, by resolutory point 2E).



                       24 Ruben Darío, “La Canción de los Pinos” [1907], in Ruben Darío, Poesía — Libros

                     Poéticos Completos, and op. cit. supra note 23, p. 335:
                           Oh pine trees, oh brothers on land and in the environment,
                          “
                          I love you all! You are sweet, are good, are sombre.
                          One would say you are a tree which thinks and feels,
                          pampered by sunrises, poets and birds.” [My own translation.]
                        25 For a recent reassessment of Principle 15 of the 1992 Rio de Janeiro Declaration

                     on Environment and Development, cf. A. A. Cançado Trindade, “Principle 15: Precau-
                     tion”, The Rio Declaration on Environment and Development — A Commentary (ed.
                     J. E. Viñuales), Oxford University Press, 2015, pp. 403‑428.

                     69




6 CIJ1133.indb 302                                                                                            29/10/18 14:12

                     81 	          certain activities (sep. op. cançado trindade)

                        77. Two decades later, given the Court’s finding that it had no jurisdic-
                     tion in the three cases on Obligations concerning Nuclear Disarmament
                     (lodged with it by the Marshall Islands), for alleged non-­existence — in
                     its view — of a dispute between the parties (Judgments of 5 October
                     2016), I appended three lengthy dissenting opinions thereto, wherein I
                     sustained the need of a people-­centred approach (I.C.J. Reports 2016 (I)
                     and (II), paras. 153‑171 and 319), and relate the potential harm at issue
                     to the fundamental right to life (ibid., paras. 172‑185); moreover, I discarded
                     the strict and surpassed inter-State outlook (ibid., paras. 190, 319 and
                     323), keeping in mind the claimant’s attention to potential damages to
                     human health and the environment together (ibid., paras. 175‑177) 26.

                        78. As to the present ICJ Judgment, I have sought, in this separate
                     opinion appended thereto, to identify the lessons which, in my percep-
                     tion, can be extracted from the present Judgment, in the wider framework
                     of restoration, with all its requirements and implications. I have also
                     sought to demonstrate the need to proceed, as to the duty of full repara-
                     tion, to considerations of equity (cf. supra).
                        79. The Court dwelt herein only on compensation, but even this latter
                     is to be understood in its relationship with restoration. Thus, two mon­
                     etary sums ordered by the ICJ in the present Judgment 27 are related
                     to compensation for environmental damages in addition to restorative
                     measures necessary, in respect of the wetland, to return it, to the extent
                     possible, to the overall pre-harm condition. Thus, Costa Rica could use
                     such monetary sums to plant trees and other plants, seeking to restore bio-
                     diversity, and increase the future provision of such services as gas regu­
                     lation, air quality and raw materials, besides other restorative measures.

                        80. The other monetary sum ordered in the present Judgment 28 is
                     granted as compensation for the restoration (remedial measure) already
                     undertaken, i.e., the construction of the dyke (and monitoring overflights)
                     enabling natural recovery in the area affected by the environmental dam-
                     ages. In sum, reparation is to be kept in mind in all its forms (compensa-
                     tion and others), so as to achieve restoration, with the remediation of the
                     environmental harms.

                       81. Monetary compensation clearly has its limitations. It needs to be
                     coupled with restoration measures, so as to minimize the damages, —
                     even if restitutio is not wholly attainable. Restoring the harmed envir­
                     onment can repair the damages as much as possible. Restoration,

                        26 The numbering of paragraphs, here referred to, corresponds to their numbering in

                     one of the three cases at issue, namely, the one opposing the Marshall Islands to the United
                     Kingdom; yet, the same considerations are found in my three dissenting opinions in the
                     three aforementioned cases.
                        27 Cf. paras. 86‑87, and dispositif, resolutory point 1 (a) and (b).
                        28 Cf. paras. 142‑143 and 145‑146, and dispositif, resolutory point 2.



                     70




6 CIJ1133.indb 304                                                                                                  29/10/18 14:12

                     82 	        certain activities (sep. op. cançado trindade)

                     furthermore, opens ways for rehabilitation, and points towards the guar-
                     antee of non-­repetition of the harmful occurrences. Reparation is to be
                     contemplated and pursued in all its forms.
                         82. Last but not least, may I conclude in drawing attention to the fact
                     that, unfortunately, lessons from the past have simply not been learned yet.
                     Since the birth of the law of nations (droit des gens) in the sixteenth
                     ­century (supra) to date, the duty of reparation has been studied
                      (cf. Section V, supra). Yet, in contemporary international law, in this sec-
                      ond decade of the twenty-first century, the application of that duty seems
                      to be still in its infancy. Monetary or pecuniary quantification of environ-
                      mental damage per se does not provide full reparation, in the wider
                      framework of restoration. There remains nowadays a long way to go, in
                      the endeavours towards the progressive development of international law
                      in the domain of reparations.


                                        XIII. Epilogue: A Recapitulation

                        83. From all the preceding considerations, it is crystal clear that my
                     own reasoning goes well beyond that of the Court in the present Judg-
                     ment on Compensation Owed by Nicaragua to Costa Rica. This being so,
                     I deem it fit, at this stage, for the sake of clarity, to recapitulate all the
                     points I have addressed herein, in my present separate opinion, keeping in
                     mind that this is the first case in which the ICJ has been called upon to
                     pronounce on reparations for environmental damages.
                        84. Primus: According to a well-­established principle of international
                     law, reparation must cease all consequences of the unlawful act and re-­
                     establish the situation which existed prior to the occurrence of the breach.
                     Secundus: Recourse is to be made, first, to restitutio in integrum, and,
                     when restitution is not possible, one then turns to compensation. Tertius:
                     The conception of the duty of reparation for damages has deep-­rooted
                     historical origins, going back to antiquity and Roman law; it was inspired
                     by the natural law general principle of neminem laedere.

                         85. Quartus: The breach causing harm promptly generates the duty of
                     reparation; breach and prompt reparation form an indissoluble whole.
                     Quintus: Responsibility for environmental damage and reparation cannot
                     make abstraction of the temporal dimension; after all, responsibility for
                     environmental damage has an inescapable longstanding dimension.
                     ­Sextus: The duty of prompt reparation is a fundamental, rather than
                      “secondary”, obligation: it is an imperative of justice.
                         86. Septimus: Reparations are to be properly appreciated within the
                      conceptual framework of restorative justice. Octavus: Exemplary repara-
                      tions exist and gain in importance within regimes of protection and in
                      face of environmental damages. Nonus: In the law of nations, reparation
                      is necessary to the preservation of the international legal order, thus
                      responding to a true international need, in conformity with the recta

                     71




6 CIJ1133.indb 306                                                                                    29/10/18 14:12

                     83 	        certain activities (sep. op. cançado trindade)

                     ratio; this latter, and the rationale of reparation, were already dwelt upon
                     in the writings of the “founding fathers” of the law of nations (six-
                     teenth century onwards).
                        87. Decimus: Such writings also turned to the forms of reparation
                     (namely, restitutio in integrum, satisfaction, compensation, rehabilitation
                     and guarantee of non-­repetition of acts or omissions in breach of interna-
                     tional law). All these points are part of their perennial legacy on prompt
                     reparation, in the line of jusnaturalist thinking. Undecimus: Depending on
                     the circumstances of the case, forms of reparation other than compensa-
                     tion may be even more appropriate and important, within the framework
                     of restorative justice.

                        88. Duodecimus: In order to say what the Law is (juris dictio) as to the
                     fundamental duty of reparation, the Court cannot restrict itself only to
                     compensation, even if the contending parties address only this latter.
                     ­Tertius decimus: Restitutio in integrum is the modality of reparation par
                      excellence, the first one to be sought. All forms of reparation (supra)
                      complement each other. Quartus decimus: There are circumstances in
                      which the simple quantification of damages (for compensation) is insuffi-
                     cient, calling thus for other forms of reparation.

                         89. Quintus decimus: Obligations of doing — which are essential to res-
                     toration — assume particular importance in the consideration of repar­
                     ations within the framework of regimes of protection (such as that of the
                     environment). Sextus decimus: Restorative justice encompasses repar­
                     ations in all forms (starting with restitutio), to be duly kept in mind.
                     ­Compensation is not self-­sufficient; it is interrelated with other forms
                      of reparation, and to restoration at large. Septimus decimus: Only by
                      means of restorative measures will the damaged environment be made to
                      return, to the extent possible, to the pre-­existing situation (remediation).

                        90. Duodevicesimus: In the case of reparations (in all its forms) for
                     environmental harm, one is to resort to considerations of equity, which
                     cannot be minimized (as juspositivists in vain try to do); such consider-
                     ations assist international tribunals to adjudicate matters ex aequo et
                     bono. Undevicesimus: Greater attention is to be given to jurisprudential
                     cross-­fertilization, in particular to the relevant case law of the IACtHR
                     and the ECHR on reparations in their distinct forms. International tribu-
                     nals, especially those operating within the framework of international
                     regimes of protection, do not hesitate to make recourse to considerations
                     of equity (mainly the IACtHR).


                        91. Vicesimus: Full reparations, in a case of the kind of the present
                     one, can only be attained within the framework of restorative justice. Vic-
                     esimus primus: Environmental harms also concern populations; one is to
                     address environmental vulnerability, in seeking to secure human health

                     72




6 CIJ1133.indb 308                                                                                     29/10/18 14:12

                     84 	       certain activities (sep. op. cançado trindade)

                     (1992 Rio de Janeiro Declaration on Environment and Development), the
                     right of living. Vicesimus secundus: The realization of justice can be seen
                     in itself as a form of reparation, when securing satisfaction to those vic-
                     timized.

                        92. Vicesimus tertius: Environmental damages cannot be precisely
                     assessed and quantified only in financial or pecuniary terms; full repara-
                     tion is not attainable by compensation only. Vicesimus quartus: Attention
                     is to be kept on the importance of restoration measures, beyond mon­
                     etary compensation (e.g., planting trees to restore biodiversity), so as to
                     achieve the remediation of the environmental harms. Vicesimus quintus:
                     Restoration of the harmed environment can repair the damages as much
                     as possible. Restoration measures can, with the passing of time, cease the
                     consequences of the environmental damages.

                        93. Vicesimus sextus: The duty of reparation has been studied since the
                     birth of the law of nations (supra), but lessons from the past have simply
                     not been learned yet. At present, the application of that duty in contem-
                     porary international law seems to be still in its infancy. Vicesimus septi-
                     mus: Monetary compensation per se does not provide full reparation.
                     There thus remains a long way to go, so as to ensure, within the wider
                     framework of restoration, the progressive development of international
                     law in the domain of reparations.


                     (Signed) Antônio Augusto Cançado Trindade.




                     73




6 CIJ1133.indb 310                                                                                 29/10/18 14:12

